WALKER, P. J.
(concurring) — I concur somewhat reluctantly with the conclusion reached in the majority opinion. That the trend of authority sustains the rule that the law favors blood in bequests of real property I do not question. Many cases sustain this doctrine, which applies with equal force to other portions of wills as well as to the use of the word relatives here under review. [Thompson v. Thornton, 197 Mass. 273; Wapello County v. Eikelberg, 140 Iowa, 736] There is, however, a well defined exception to this canon of construction to which another equally well established rule may be applied and that is, that a will should, in harmony with a reasonable interpretation of the language employed, be construed according to the purpose and intention of the testator. Applied here, and reading the word relatives as used in the twenty-ninth paragraph in connection with the express bequests made in other parts of the will, which include not only relatives by blood but those by affinity as well, the conclusion is not unreasonable that it was in its generic rather than its technical sense that the word was employed. [De Graffenreid v. Iowa L. & T. Co., 20 Okla. 687, 95 Pac. 624; Drew v. Wakefield, 54 Me. l. c. 294.] If left, therefore, to the language of the will itself, we would be strongly inclined, despite the current of authority elsewhere, to hold that the testator meant to use the word in the broader sense of a layman rather than in the technical one of a lawyer and to include both classes of relatives. However, our own court has ruled upon this question in Bramell v. Adams, 146 Mo. 70, 89, and while the terms *462of the will there were not as general as in the case at bar, the court held explicitly that “it has long been settled that a bequest to 'relations’ applies only to those who, by virtue of the Statute of Distributions, would take property as next of kin.” From this it appears that language more specific than that employed by the testator is-necessary to broaden the use of the word beyond the restrictions of the general rule. We therefore concur.